FILED
                             NOT FOR PUBLICATION                            JUL 30 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MARIA BARBARA GALINDO,                           No. 08-71737

               Petitioner,                       Agency No. A075-739-226

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 19, 2010 **

Before:        B. FLETCHER, REINHARDT, and WARDLAW, Circuit Judges.

       Maria Barbara Galindo, native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to

reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We

review for abuse of discretion the denial of a motion to reopen, Movsisian v.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Ashcroft, 395 F.3d 1095, 1098 (9th Cir. 2005), and review de novo due process

claims, Fernandez v. Gonzales, 439 F.3d 592, 603 (9th Cir. 2006). We deny the

petition for review.

      The BIA did not abuse its discretion by denying Galindo’s motion to reopen

because the BIA properly considered the new evidence submitted by Galindo, and

acted within its broad discretion in determining that the evidence was insufficient

to warrant reopening. See Singh v. INS, 295 F.3d 1037, 1039 (9th Cir. 2000)

(BIA’s denial of a motion to reopen shall be reversed only if it is “arbitrary,

irrational, or contrary to law”).

      Galindo’s claim that the BIA violated due process by failing to address the

overall hardship to all her qualifying relatives is not supported by the record.

      PETITION FOR REVIEW DENIED.




                                           2                                       08-71737